Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Status of the Application
Claims 10, 13, 15 and 18 are pending in the present application.  The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 103
The rejection of claims 10, 13, 15 and 18 under 35 USC 103 over Zhu et al. (Chinese J. of Integrative Medicine, 2013) or Li et al. (Tianran Chanwu Yanjiu Yu Kaifa, 2012) in view of Lyu et al. (Food Science and Biotechnology, 2008) is maintained. 
The art, as evidenced by Zhu et al. and Li et al., teaches the isolation of
osmundacetone, protocatechuic acid and/or protocatechuic aldehyde from the ethyl acetate extract of Osmunda japonica (see attached Abstracts).
The instant claims differ from the references by reciting the use of purified osmundacetone for improving or relieving bone diseases such as rheumatoid arthritis, arthralgia, Paget’s disease and bone metastatic cancer or an extract of Osmunda japonica for improving or relieving bone diseases such as osteoporosis, rheumatoid arthritis, arthralgia, Paget’s disease, bone metastatic cancer and bone fractures.
Lyu et al. teaches the isolation of:

    PNG
    media_image1.png
    121
    587
    media_image1.png
    Greyscale
, etc. from the fruit body of Phellinus linteus; their bone formation effect and, thus, use in treatment of osteoporosis and a solution comprising each compound in 1% DMSO (see the entire article, especially Abstract; page 1216, Fig. 1 and MTT assay; page 1218-1219, Effect of active compounds from P. linteus of the cell proliferation and ALP activity of Saos-2 cell).
Therefore, it would have been obvious to the skilled artisan in the art at the time of the present invention to utilize purified osmundacetone obtained from Osmunda japonica, or an Osmunda japonica extract comprising osmundacetone for treating bone disease including osteoporosis. The motivation is based on the teaching by Lyu that osmundacetone and other ketones, such as, protocatechuic acid and protocatechuic aldehyde isolated from both Phellinus linteus and an ethyl acetate extract of Osmunda japonica are useful in treating bone diseases. In other words, the skilled artisan would have had the reasonable expectation that the compounds, irrespective of the source (Phellinus linteus or Osmunda japonica) whether purified or in an extract would also be useful in treating bone disease.
Note: Diseases, such as, rheumatoid arthritis (as recited by the instant claims) and osteoporosis (as taught by Lyu) are known in the art to be due to bone loss or are known osteoclast-related diseases (see for example, Dequeker et al., 1990 and Bi et al., 2017).  Therefore, the skilled artisan in the art would have the reasonable expectation that a compound or composition that increases bone formation would be useful in improving/relieving said osteoporosis as well as rheumatoid arthritis.
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues 
rheumatoid arthritis (RA) and osteoporosis are two different diseases;
Lyu describes the effect of osmundacetone in increasing alkaline phosphatase (ALP) activity of osteoblast-like cells, but does NOT teach or suggest the inhibitory effect of osteoclast differentiation in osteoclast-related bone diseases; autoimmune antibodies promote osteoclast differentiation; and
The skilled artisan in view of Lyu’s teaching about osmundacetone’s bone formation enhancing effect would not have any reason to expect purified osmundacetone or Osmunda japonica extract can improve or relieve RA.
Applicant’s argument was considered but not persuasive for the following reasons.
As set forth in the present specification and would have been known to the skilled artisan in the art at the time of the present invention, both rheumatoid arthritis and osteoporosis involve an imbalance between bone resorption (caused by osteoclasts) and bone formation (caused by osteoblasts), i.e., an increased bone resorption as compared to bone formation (see page 46-47, Examples 1 and 2 of the present specification).  
In other words, although RA is an autoimmune disease, it shares increased bone 
resorption with osteoporosis.  It is also known in the art that compounds useful in treating osteoporosis are also useful in the treatment of RA (see for example US 6,552,054, col. 14, lines 8-35; WO 88/00829, page 7, lines 20-26).  Therefore, the skilled artisan would have had the reasonable expectation that osmundacetone would also be useful in treating RA.
Applicant argues Lyu describes the effect of osmundacetone in increasing alkaline phosphatase (ALP) activity of osteoblast-like cells, but does NOT teach or suggest the inhibitory effect of osteoclast differentiation in osteoclast-related bone diseases.
As discussed above, the motivation to use osmundacetone in treating RA is based on the teaching of Lyu that the compound increases bone formation and the knowledge in the art that bone formation results in improvement in both osteoporosis and RA.  
Applicant’s discovery that the compound also inhibits bone resorption is noted.  However, as recognized by MPEP § 2112.01 (II), “[P]roducts of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  See MPEP § 2112 (II).
In short, based on the similarity in etiology, i.e., bone loss, the skilled artisan would have the reasonable expectation that a compound useful in increasing bone formation and, thus, treating osteoporosis, would also be useful in treating rheumatoid arthritis.
For these reasons, the rejection of claims 10, 13, 15 and 18 under 35 USC 103 over Zhu et al. (Chinese J. of Integrative Medicine, 2013) or Li et al. (Tianran Chanwu Yanjiu Yu Kaifa, 2012) in view of Lyu et al. (Food Science and Biotechnology, 2008) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628